Case 9:21-cv-81444-RS Document 1 Entered on FLSD Docket 08/19/2021 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION


 DISABLED PATRIOTS OF AMERICA,
 INC., a Florida Not for Profit Corporation,

        Plaintiff,
                                                             Case No.
 vs.

 RLJ III - EM WEST PALM BEACH, INC.,
 a Texas Corporation,

       Defendant.
 __________________________________/


                                          COMPLAINT

        Plaintiff, DISABLED PATRIOTS OF AMERICA, INC., a Florida Not for Profit

 Corporation, on its behalf and on behalf of all other mobility-impaired individuals similarly

 situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant, RLJ III - EM WEST

 PALM BEACH, INC., a Texas Corporation, doing business as Embassy Suites by Hilton (herein

 sometimes referred to as “Defendant”), for Injunctive Relief, and attorney’s fees, litigation

 expenses, and costs pursuant to the Americans with Disabilities Act, 42 USC § 12181 et seq.

 (“ADA”).

        1.      Plaintiff, DISABLED PATRIOTS OF AMERICA, INC., is a not for profit

 corporation formed under the laws of the State of Florida.       DISABLED PATRIOTS OF

 AMERICA, INC. maintains its principal office at 9691 Collins Road, Fenwick, MI 48834, in the

 County of Montcalm.

        2.      Defendant’s property, Embassy Suites by Hilton, is located at 1601 Belvedere Rd.

 West Palm Beach, FL 33406, in the County of Palm Beach.
Case 9:21-cv-81444-RS Document 1 Entered on FLSD Docket 08/19/2021 Page 2 of 9




         3.      Venue is properly located in the Southern District of Florida because venue lies in

 the judicial district of the property situs. The Defendant's property is located in and does

 business within this judicial district.

         4.      Pursuant to 28 USC § 1331 and 28 USC § 1343, this Court has been given

 original jurisdiction over actions which arise from the Defendant’s violations of Title III of the

 Americans with Disabilities Act, 42 USC § 12181 et seq. See, also, 28 USC § 2201 and § 2202.

         5.      Plaintiff, DISABLED PATRIOTS OF AMERICA, INC., is a non-profit Florida

 corporation. Members of this organization include individuals with disabilities as defined by the

 ADA, and are representative of a cross-section of the disabilities to be protected from

 discrimination by the ADA. The purpose of this organization is to represent the interest of its

 members by assuring places of public accommodation are accessible to and usable by the

 disabled and that its members are not discriminated against because of their disabilities.

 DISABLED PATRIOTS OF AMERICA, INC. and its members have suffered and will continue

 to suffer direct and indirect injury as a result of the Defendant’s discrimination until the

 Defendant is compelled to comply with the requirements of the ADA. One or more of its

 members has suffered an injury that would allow it to bring suit in its own right. DISABLED

 PATRIOTS OF AMERICA, INC. has also been discriminated against because of its association

 with its disabled members and their claims.

         6.      Rudolph Betancourt is a Michigan resident, is sui juris, and qualifies as an

 individual with disabilities as defined by the ADA. Mr. Betancourt is a double amputee who

 uses either prosthetic devises or a wheelchair for mobility. Mr. Betancourt is a member of the

 Plaintiff’s organization, DISABLED PATRIOTS OF AMERICA, INC., discussed above in

 paragraph 5.




                                                  2
Case 9:21-cv-81444-RS Document 1 Entered on FLSD Docket 08/19/2021 Page 3 of 9




          7.    Mr. Betancourt regularly comes to South Florida from Michigan to see close

 relatives, friends, fellow group members of the Plaintiff, Disabled Patriots of America, Inc., the

 group’s attorney, to advocate for disabled rights, and to enjoy the weather, and the plethora of

 cultural events and eating establishments that the area offers. Mr. Betancourt often drives from

 Michigan, and frequently stays in West Palm Beach as it is on his route to Fort Lauderdale, and

 where his aunt and former President of the Plaintiff Disability Group lives in West Palm Beach.

 The subject hotel is also nearby the West Palm Beach Airport.

                Mr. Betancourt stayed as a hotel guest at the subject property, which forms the

 basis of this lawsuit, on March 25, 2021, and he intends to return to the subject hotel once it is

 made accessible for his use to avail himself of the goods and services offered to the public at the

 property, and to confirm that the subject property is brought into compliance with the ADA Mr.

 Betancourt intends to return to the South Florida and the Broward County area in the near future.

          8.    The barriers to access as set forth herein at the subject property have endangered

 his safety.

          9.    Defendant owns, leases, (or leases to), or operates a place of public

 accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

 36.201(a) and 36.104. Defendant is responsible for complying with the obligations of the ADA.

 The place of public accommodation that the Defendant owns, operates, leases or leases to is

 known as Embassy Suites by Hilton, and is located at 1601 Belvedere Rd. West Palm Beach, FL

 33406.

          10.   DISABLED PATRIOTS OF AMERICA, INC. and Rudolph Betancourt have a

 realistic, credible, existing and continuing threat of discrimination from the Defendant’s non-

 compliance with the ADA with respect to the property as described but not necessarily limited to




                                                 3
Case 9:21-cv-81444-RS Document 1 Entered on FLSD Docket 08/19/2021 Page 4 of 9




 the allegations in paragraph 12 of this Complaint. Plaintiff has reasonable grounds to believe

 that he will continue to be subjected to discrimination in violation of the ADA by the Defendant.

 Mr. Betancourt desires to visit Embassy Suites by Hilton not only to avail himself of the goods

 and services available at the property but to assure himself that the property is in compliance

 with the ADA so that he and others similarly-situated will have full and equal enjoyment of the

 property without fear of discrimination.

        11.     The Defendant has discriminated against the individual Plaintiff, and the members

 of the corporate Plaintiff organization, by denying them access to, and full and equal enjoyment

 of, the goods, services, facilities, privileges, advantages and/or accommodations of the buildings,

 as prohibited by 42 USC § 12182 et seq.

        12.     The Defendant has discriminated, and is continuing to discriminate, against the

 Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

 $500,000 or less). A preliminary inspection of Embassy Suites by Hilton, has shown that

 violations exist. These violations which Rudolph Betancourt personally encountered or observed,

 and which were verified by an ADA expert, include but are not limited to:


                Accessible Route

               a.      The facility does not provide an accessible route that is connected from the
         accessible spaces and passenger loading zone; public streets and sidewalks; and public
         transportation stops to the accessible facility entrances they serves, in violation of
         Section 206.2.1 in the 2010 ADA Standards, whose resolution is readily achievable.

              b.       The curb ramp exceeds the maximum running slope allowance of 8.33%
         making it difficult for the plaintiff to traverse in violation of section 405.2 in the 2010
         ADA Standards, whose resolution is readily achievable.

               c.    The curb ramp has side flares that exceed the maximum slope allowance
         of 10% making it difficult for the plaintiff to traverse, in violation of section 406.4 in the
         2010 ADA Standards, whose resolution is readily achievable.


                                                   4
Case 9:21-cv-81444-RS Document 1 Entered on FLSD Docket 08/19/2021 Page 5 of 9




             Parking

              d.      There is no marked access aisle at the passenger loading zone making it
       difficult for the plaintiff to utilize, in violation of section 503.3.3 of the 2010 ADA
       Standards, whose resolution is readily achievable.

             Public Men’s Restroom

              e.    The trash receptacle is obstructing the clear floor space for an approach to
       the paper towel dispenser making it difficult for the plaintiff to utilize, in violation of
       sections 305.3 and 305.5 in the 2010 ADA Standards, whose resolution is readily
       achievable.

              f.      The toilet paper and the vertical side wall grab bar are obstructing the 12
       inches of spacing above the side wall grab bar making it difficult for the plaintiff to
       utilize, in violation of section 609.3 in the 2010 ADA Standards, whose resolution is
       readily achievable.

              g.     The trash receptacle is obstructing the 18 inches of maneuvering latch side
       clearance making it difficult for the plaintiff to utilize the bathroom door, in violation of
       section 404.2.4 in the 2010 ADA Standards, whose resolution is readily achievable.

             Guest Room 307

               h.      The security latch lock for the guest room door exceeds the maximum
       height requirement of 48 inches above the finish floor making it difficult for the plaintiff
       to utilize, in violation of sections 308.2, 308.3, and 309.3 in the 2010 ADA Standards,
       whose resolution is readily achievable.

              i.     The trash receptacle is obstructing the clear floor space for an approach to
       the storage shelf and the lavatory making it difficult for the plaintiff utilize both, in
       violation of sections 305.3 and 305.5 in the 2010 ADA Standards, whose resolution is
       readily achievable.

              j.     The lavatory is obstructing the toilet’s 60 inches of perpendicular
       clearance from the side wall making it difficult for the plaintiff to utilize, in violation of
       section 604.3.1 in the 2010 ADA Standards, whose resolution is readily achievable.

              k.      Both of the storage shelves in the guestroom bathroom exceed the
       maximum height requirement of 48 inches making it difficult for the plaintiff to reach,
       in violation of sections 308.2, 308.3, and 309.3 in the 2010 ADA Standards, whose
       resolution is readily achievable.

              l.     The towels and soap bar on the water tank are obstructing the 1 ½ inches
       of space below the rear wall grab bar making it difficult for the plaintiff to utilize, in
       violation of section 609.3 in the 2010 ADA Standards, whose resolution is readily
       achievable.



                                                5
Case 9:21-cv-81444-RS Document 1 Entered on FLSD Docket 08/19/2021 Page 6 of 9




               m.   The adjustable-height shower head on the vertical bar exceeds the
         maximum height allowance of 48 inches above the finish floor to the operable
         mechanism making it difficult for the plaintiff to use, in violation of section 309.4 in the
         2010 ADA Standards, whose resolution is readily achievable.

                n.     The shower spray unit does not provide an on/off control with a non-
         positive shut off as required making it difficult for the plaintiff to utilize, in violation of
         section 607.6 in the 2010 ADA Standards, whose resolution is readily achievable.

                o.     The toilet seat does not meet the minimum height requirement of 17
         inches and the maximum height of 19 inches above the finish floor making it difficult
         for the plaintiff to utilize, in violation of section 604.4 in the 2010 ADA Standards,
         whose resolution is readily achievable.

               p.      The toilet is obstructing the clear floor space for an approach to the
         storage shelf making it difficult for the plaintiff to utilize, in violation of sections 305.3
         and 305.5 in the 2010 ADA Standards, whose resolution is readily achievable.

                Lack of Compliant Disabled Rooms Properly Disbursed

                q.     The subject hotel lacks the required number of compliant disabled rooms,
         and the disabled rooms are not dispersed amongst the various classes of guest rooms in
         violation of Section 224.5 of the 2010 ADAAG.

                Maintenance

                r.      The accessible features of the facility are not maintained, creating barriers
         to access for the Rudolph Betancourt, as set forth herein, in violation of 28 CFR 36.211.


        13.     All of the foregoing cited violations are violations of both the 1991 Americans

 with Disabilities Act Guidelines (ADAAG) and the 2010 Standards for Accessible Design, as

 adopted by the Department of Justice.

        14.     The discriminatory violations described in paragraph 12 are not an exclusive list

 of the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of

 public accommodation in order to photograph and measure all of the discriminatory acts

 violating the ADA and all of the barriers to access. The Plaintiff, members of the Plaintiff group,

 and all other individuals similarly-situated, have been denied access to, and have been denied the

 benefits of services, programs and activities of the Defendant’s buildings and its facilities, and



                                                   6
Case 9:21-cv-81444-RS Document 1 Entered on FLSD Docket 08/19/2021 Page 7 of 9




 have otherwise been discriminated against and damaged by the Defendant because of the

 Defendant’s ADA violations, as set forth above. The Plaintiff, members of the Plaintiff group

 and all others similarly-situated will continue to suffer such discrimination, injury and damage

 without the immediate relief provided by the ADA as requested herein. In order to remedy this

 discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of public

 accommodation in order to determine all of the areas of non-compliance with the Americans

 with Disabilities Act.

        15.     Defendant has discriminated against the Plaintiff by denying them access to full

 and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

 accommodations of its place of public accommodation or commercial facility in violation of 42

 USC § 12181 et seq. and 28 CFR 36.302, et seq. Furthermore, the Defendant continues to

 discriminate against the Plaintiff, and all those similarly-situated by failing to make reasonable

 modifications in policies, practices or procedures, when such modifications are necessary to

 afford all offered goods, services, facilities, privileges, advantages or accommodations to

 individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

 that no individual with a disability is excluded, denied services, segregated or otherwise treated

 differently than other individuals because of the absence of auxiliary aids and services.

        16.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

 Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

 warranted. Furthermore, the public interest would not be disserved by a permanent injunction.

        17.     Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

 fees, costs and litigation expenses from the Defendant pursuant to 42 USC § 12205 and 28 CFR

 36.505.




                                                  7
Case 9:21-cv-81444-RS Document 1 Entered on FLSD Docket 08/19/2021 Page 8 of 9




        18.     Defendant is required to remove the existing architectural barriers to the

 physically disabled, when such removal is readily achievable for its place of public

 accommodation that has existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative,

 if there has been an alteration to Defendant’s place of public accommodation since January 26,

 1992, then the Defendant is required to ensure to the maximum extent feasible, that the altered

 portions of the facility are readily accessible to and useable by individuals with disabilities,

 including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s

 facility is one which was designed and constructed for first occupancy subsequent to January 26,

 1993, as defined in 28 CFR 36.401, then the Defendant’s facility must be readily accessible to

 and useable by individuals with disabilities as defined by the ADA.

        19.     Notice to Defendant is not required as a result of the Defendant’s failure to cure

 the violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees

 and gross receipts of $500,000 or less). All other conditions precedent have been met by

 Plaintiff or waived by the Defendant.

        20.     Pursuant to 42 USC § 12188, this Court is provided with authority to grant

 Plaintiff Injunctive Relief, including an order to require the Defendant to alter Embassy Suites by

 Hilton, to make those facilities readily accessible and useable to the Plaintiff and all other

 persons with disabilities as defined by the ADA; or by closing the facility until such time as the

 Defendant cures its violations of the ADA.


        WHEREFORE, Plaintiff respectfully requests:

        a.      The Court issue a Declaratory Judgment that determines that the Defendant at the

                commencement of the subject lawsuit is in violation of Title III of the Americans

                with Disabilities Act, 42 USC § 12181 et seq.



                                                 8
Case 9:21-cv-81444-RS Document 1 Entered on FLSD Docket 08/19/2021 Page 9 of 9




       b.     Injunctive relief against the Defendant, including an order to make all readily

              achievable alterations to the facility; or to make such facility readily accessible to

              and useable by individuals with disabilities to the extent required by the ADA;

              and to require the Defendant to make reasonable modifications in policies,

              practices or procedures, when such modifications are necessary to afford all

              offered goods, services, facilities, privileges, advantages or accommodations to

              individuals with disabilities; and by failing to take such steps that may be

              necessary to ensure that no individual with a disability is excluded, denied

              services, segregated or otherwise treated differently than other individuals

              because of the absence of auxiliary aids and services.

       c.     An award of attorney’s fees, costs and litigation expenses pursuant to 42 USC

              §12205.

       d.     The Order shall further require the Defendant to maintain the required accessible

              features on an ongoing basis.

       e.     Such other relief as the Court deems just and proper, and/or is allowable under

              Title III of the Americans with Disabilities Act.


                                              Respectfully submitted,
 Dated: August 19, 2021

                                              /s/ John P. Fuller
                                              John P. Fuller, Esq., FL Bar No. 0276847
                                              Fuller, Fuller & Associates, P.A.
                                              12000 Biscayne Blvd., Suite 502
                                              North Miami, FL 33181
                                              Telephone: (305) 891-5199
                                              Facsimile: (305) 893-9505
                                              Email: jpf@fullerfuller.com

                                              Counsel for Plaintiff



                                                 9
